Name: Commission Regulation (EC) No 1216/2002 of 5 July 2002 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey
 Type: Regulation
 Subject Matter: financing and investment;  economic policy;  animal product;  production;  marketing;  agricultural activity
 Date Published: nan

 Important legal notice|32002R1216Commission Regulation (EC) No 1216/2002 of 5 July 2002 amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honey Official Journal L 177 , 06/07/2002 P. 0004 - 0005 Special edition in Czech Chapter 3 Volume 36 P. 169 - 170 Special edition in Estonian Chapter 3 Volume 36 P. 169 - 170 Special edition in Hungarian Chapter 3 Volume 36 P. 169 - 170 Special edition in Lithuanian Chapter 3 Volume 36 P. 169 - 170 Special edition in Latvian Chapter 3 Volume 36 P. 169 - 170 Special edition in Maltese Chapter 3 Volume 36 P. 169 - 170 Special edition in Polish Chapter 3 Volume 36 P. 169 - 170 Special edition in Slovakian Chapter 3 Volume 36 P. 169 - 170 Special edition in Slovenian Chapter 3 Volume 36 P. 169 - 170Commission Regulation (EC) No 1216/2002of 5 July 2002amending Regulation (EC) No 2300/97 on detailed rules to implement Council Regulation (EC) No 1221/97 laying down general rules for the application of measures to improve the production and marketing of honeyTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1221/97 of 25 June 1997 laying down general rules for the application of measures to improve the production and marketing of honey [1], as amended by Regulation (EC) No 2070/98 [2], and in particular Article 5 thereof,Whereas:(1) Commission Regulation (EC) No 2300/97 [3], as last amended by Regulation (EC) No 1336/2001 [4], lays down provisions for the implementation of measures to improve the production and marketing of honey.(2) There have been changes to the number of hives in the Member States' communications to update the structural data on the situation in the sector as provided for in Article 1(a) of Regulation (EC) No 2300/97. As a result, Annex I to that Regulation should be amended.(3) Article 2(2) of Regulation (EC) No 2300/97 lays down a final date for implementation of measures under annual programmes. As a result, the new Annex I is to apply for the first time to the annual programmes covering the 2002/03 marketing year.(4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Poultrymeat and Eggs,HAS ADOPTED THIS REGULATION:Article 1Annex I to Regulation (EC) No 2300/97 is replaced by the Annex hereto.Article 2This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply for the first time to the annual programmes covering the 2002/03 marketing year.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 5 July 2002.For the CommissionFranz FischlerMember of the Commission[1] OJ L 173, 1.7.1997, p. 1.[2] OJ L 265, 30.9.1998, p. 1.[3] OJ L 319, 21.11.1997, p. 4.[4] OJ L 180, 3.7.2001, p. 21.--------------------------------------------------ANNEX"ANNEX IMember State | No of hives |B | 100000 |DK | 155000 |D | 900000 |GR | 1380000 |E | 2314494 |F | 1297000 |IRL | 20000 |I | 1100000 |L | 10213 |NL | 80000 |A | 343906 |P | 632500 |FIN | 42000 |S | 145000 |UK | 273750 |EUR 15 | 8793863 |"--------------------------------------------------